    Case 1:20-mc-00011-DNH-ATB Document 12 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

PAUL J. MURPHY, Regional Director of the
Third Region of the National Labor Relations
Board, for and on behalf of the National
Labor Relations Board,

                                 Petitioner,

      -v-                                      1:20-MC-11


NCRNC, LLC, doing business as Northeast
Center For Rehabilitation and Brain Injury,


                                 Respondent.

--------------------------------

APPEARANCES:                                   OF COUNSEL:

NATIONAL LABOR RELATIONS BOARD                 ALICIA E. PENDER, ESQ.
Attorneys for Petitioner                       GREGORY C. LEHMANN, ESQ.
Albany Office - Region 3
Leo W. O'Brien Federal Building, Room 342
Clinton Avenue & North Pearl Street
Albany, NY 12207

Buffalo Office - Region 3                      LINDA M. LESLIE, ESQ.
Niagara Center Building, Suite 630
130 South Elmwood Avenue
Buffalo, NY 14202

HINMAN, HOWARD & KATTELL, LLP                  DAWN J. LANOUETTE, ESQ.
Attorneys for Respondent
P.O. Box 5250
80 Exchange Street
700 Security Mutual Building
Binghamton, NY 13902

DAVID N. HURD
United States District Judge
    Case 1:20-mc-00011-DNH-ATB Document 12 Filed 04/24/20 Page 2 of 2



      ORDER GRANTING PETITIONER'S MOTION TO DETERMINE SECTION 10(j)
               INJUNCTION PETITION ON BASIS OF AFFIDAVITS

       The petition of Paul J. Murphy, Regional Director of the Third Region of the National

Labor Relations Board, having been filed pursuant to Section 10(j) of the National Labor

Relations Act, as amended, and petitioner having moved the Court to determine the Section

10(j) injunction petition on the basis of the affidavits, and respondent having indicated no

opposition to such, and good cause appearing,

       Therefore, it is

       ORDERED that

       1. Petitioner's Motion to Determine Section 10(j) Injunction Petition on Basis of

Affidavits, ECF No. 2, is GRANTED;

       2. The telephonic appearance currently scheduled for Tuesday, April 28, 2020, at

10:00 a.m. is cancelled in light of this Order; and

       3. The parties will be advised as to any other evidentiary rulings if necessary.

       IT IS SO ORDERED.




Dated: April 24, 2020
       Utica, New York.




                                               -2-
